DETAILED ACTION
The applicant’s amendment filed on September 16, 2022 was received.  Claims 1 and 6 were amended.  New claims 7 and 8 were added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Kuhara in view of Kaga as detailed in the Office action dated June 24, 2022.

In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Kuhara in view of Kaga and Watarai as detailed in the Office action dated June 24, 2022.

In view of Applicant’s amendment of claims 1 and 6, the Examiner withdraws the previously set forth rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Kuhara in view of Kaga and Ko as detailed in the Office action dated June 24, 2022.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhara (U.S. Pub. No. 2018/0316042A1, already of record) in view of Kaga et al. (hereinafter “Kaga”) (U.S. Pub. No. 2018/0123162A1, already of record) and Lee et al. (hereinafter “Lee”) (WO 2017/061807 A1; see U.S. Pub. No. 2018/0212273A1 for English translation).
Regarding claims 1 and 2, Kuhara teaches an electrode assembly 20 of a battery 1 including a plurality of electrode stacks 100 (see paragraph 42).  Each electrode stack 100 includes a first separator 130, a negative electrode plate 120, a second separator 140, and a positive electrode plate 110 stacked in this order and integrated (see paragraph 33).  
The positive electrode plate 110 is composed of a positive electrode current collector foil 111, and positive electrode active material layers 113 provided respectively on both principal surfaces of the positive electrode current collector foil 111. The positive electrode active material layers 113 each contain a positive electrode active material, an electrically conductive material, and a binding agent (see paragraph 33).
The negative electrode plate 120 is composed of a negative electrode current collector foil 121, and negative electrode active material layers 123 provided respectively on both principal surfaces of the negative electrode current collector foil 121. The negative electrode active material layers 123 each contain a negative electrode active material and a binding agent (see paragraph 34).
In assembling the electrode assembly 20, the electrode stacks 100 are repeatedly bonded together by flat pressing.  Specifically, in a flat pressing unit 270, one electrode stack 100 is placed on another electrode stack 100 stacked earlier, such that a bonding layer 133 on the first separator 130 of the one electrode stack 100 is placed on the positive electrode plate 110 of another electrode stack 100. Then, an upper die 271 (pressing surface of a pressing part) of the flat pressing unit 270 is lowered, and the plurality of electrode stacks 100 is flat-pressed between the upper die 271 and the lower die 273 to bond the one electrode stack 100 to the other electrode stack 100 through the first bonding layer 133. The process of thus bonding a new electrode stack 100 to another electrode stack 100 stacked earlier is performed a predetermined number of times to form the electrode assembly 20 having a plurality of electrode stacks 100 stacked and integrated (see paragraph 68).
Kuhara does not explicitly teach the positive and negative electrode plates including electrolyte solution.
Kaga teaches that it is well known in the art to include electrolytic solution in the mixture used to produce positive and negative electrode slurries (see paragraphs 31 and 43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the positive and negative active material layers of Kuhara using a slurry that includes electrolytic solution because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. 
Kuhara and Kaga are silent as to an electrolyte interposed between the positive electrode and the negative electrode.
Lee teaches a battery 100 having a structure in which a cathode 111 and an anode 112 are alternately stacked and a separator 113 is interposed between the cathode 111 and the anode 112 (see paragraph 77; FIG. 1).  A plurality of pores 114 are formed in the separator 113 and a gelation electrolyte solution component 115 is included in the pores 114 (see paragraph 78).  The gelation electrolyte solution component 115 included in the pore 114 can stably support the separator 113 to secure insulation between the cathode 111 and the anode 112 and improve structural stability (see paragraph 79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a gelation electrolyte component in the separators Kuhara as taught by Lee because Lee teaches that the electrolyte impregnated separator structure provides improved safety of the battery cell and prevention of ion conductivity deterioration due to the closure of the pores, high electrolyte solution impregnability is maintained to prevent the performance of the battery cell from deteriorating, and the separator from is prevented from being thermally contracted due to the change in temperature of the battery cell as compared to the structure including only a liquid electrolyte solution (see paragraph 88).
Regarding claim 3, although Kuhara does not explicitly a pressure used in pressing the electrode stacks 100, it is well within the ambit of ordinary skill in the art to select a pressure that is suitable to balance a desired bond strength while avoiding damage to the individual components of the electrode stacks.
Regarding claims 4 and 8, Kuhara teaches that both the positive electrode active material layers 113 and the negative electrode active materials 123 include a binding agent (see paragraphs 33 and 34).  Kuhara further teaches that an exemplary acrylic binding agent (see paragraph 37).  
Although Kuhara does not teach an amount of the binding agent in the electrode active material layers 113, 123, it is noted that the instant specification describes the electrode active material layers as including a coating resin (see paragraph 40 of the instant publication), wherein the coating resin may be a (meth)acrylate-based copolymer, and wherein it is desirable for the coating resin to facilitate adhesion to particulate elements of the electrode active material layers in the interest of structurally stabilizing the electrode material (see paragraph 46 of the instant publication).  
In view of this description, the acrylic binding agent of Kuhara may be interpreted to be equivalent to the coating resin described in the instant specification.  And because the coating resin and the binder are distinct from one another, the electrode active material layers of Kuhara under this interpretation are considered not to include a binder (a binder content of 0% by mass).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhara, Kaga and Lee as applied to claims 1-4 and 8 above, and further in view of Ko et al. (hereinafter “Ko”) (U.S. Pub. No. 2014/0363727A1, already of record).
Regarding claim 5, Kuhara and Kaga are silent as to wherein the unit cells are stacked after outer peripheries of the unit cells are sealed.
Ko teaches a method of manufacturing an electrode assembly including a step of forming radical units including a separator 114, an electrode 113, a separator 112, an electrode 111, and a separator S stacked in order (see paragraphs 60 and 15; FIG. 23).  The edge portions of the separators are placed to meet each other, and heat and pressure are applied to attach the edge parts of the separators, thereby forming sealing parts A (see paragraph 106; FIG. 25).  The sealing part may be formed before the radical units are repeatedly stacked (see paragraphs 110 and 111).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the sealed separator structure of Ko to the electrode stacks of Kuhara and Kaga because Ko teaches that the sealing parts provide reduced risk of inner shorts (see paragraph 24).
Regarding claim 6, Kuhara teaches an electrode assembly 20 of a battery 1 including a plurality of electrode stacks 100 (see paragraph 42).  Each electrode stack 100 includes a first separator 130, a negative electrode plate 120, a second separator 140, and a positive electrode plate 110 stacked in this order and integrated (see paragraph 33).  
The positive electrode plate 110 is composed of a positive electrode current collector foil 111, and positive electrode active material layers 113 provided respectively on both principal surfaces of the positive electrode current collector foil 111. The positive electrode active material layers 113 each contain a positive electrode active material, an electrically conductive material, and a binding agent (see paragraph 33).
The negative electrode plate 120 is composed of a negative electrode current collector foil 121, and negative electrode active material layers 123 provided respectively on both principal surfaces of the negative electrode current collector foil 121. The negative electrode active material layers 123 each contain a negative electrode active material and a binding agent (see paragraph 34).
In assembling the electrode assembly 20, the electrode stacks 100 are repeatedly bonded together by flat pressing.  Specifically, in a flat pressing unit 270, one electrode stack 100 is placed on another electrode stack 100 stacked earlier, such that a bonding layer 133 on the first separator 130 of the one electrode stack 100 is placed on the positive electrode plate 110 of another electrode stack 100. Then, an upper die 271 (pressing surface of a pressing part) of the flat pressing unit 270 is lowered, and the plurality of electrode stacks 100 is flat-pressed between the upper die 271 and the lower die 273 to bond the one electrode stack 100 to the other electrode stack 100 through the first bonding layer 133. The process of thus bonding a new electrode stack 100 to another electrode stack 100 stacked earlier is performed a predetermined number of times to form the electrode assembly 20 having a plurality of electrode stacks 100 stacked and integrated (see paragraph 68).
Kuhara does not explicitly teach the positive and negative electrode plates including electrolyte solution.
Kaga teaches that it is well known in the art to include electrolytic solution in the mixture used to produce positive and negative electrode slurries (see paragraphs 31 and 43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the positive and negative active material layers of Kuhara using a slurry that includes electrolytic solution because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. 
Kuhara and Kaga are silent as to an electrolyte interposed between the positive electrode and the negative electrode.
Lee teaches a battery 100 having a structure in which a cathode 111 and an anode 112 are alternately stacked and a separator 113 is interposed between the cathode 111 and the anode 112 (see paragraph 77; FIG. 1).  A plurality of pores 114 are formed in the separator 113 and a gelation electrolyte solution component 115 is included in the pores 114 (see paragraph 78).  The gelation electrolyte solution component 115 included in the pore 114 can stably support the separator 113 to secure insulation between the cathode 111 and the anode 112 and improve structural stability (see paragraph 79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a gelation electrolyte component in the separators Kuhara as taught by Lee because Lee teaches that the electrolyte impregnated separator structure provides improved safety of the battery cell and prevention of ion conductivity deterioration due to the closure of the pores, high electrolyte solution impregnability is maintained to prevent the performance of the battery cell from deteriorating, and the separator from is prevented from being thermally contracted due to the change in temperature of the battery cell as compared to the structure including only a liquid electrolyte solution (see paragraph 88).
Kuhara, Kaga and Lee are silent as to wherein the unit cells are stacked after outer peripheries of the unit cells are sealed.
Ko teaches a method of manufacturing an electrode assembly including a step of forming radical units including a separator 114, an electrode 113, a separator 112, an electrode 111, and a separator S stacked in order (see paragraphs 60 and 15; FIG. 23).  The edge portions of the separators are placed to meet each other, and heat and pressure are applied to attach the edge parts of the separators, thereby forming sealing parts A (see paragraph 106; FIG. 25).  The sealing part may be formed before the radical units are repeatedly stacked (see paragraphs 110 and 111).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the sealed separator structure of Ko to the electrode stacks of Kuhara because Ko teaches that the sealing parts provide reduced risk of inner shorts (see paragraph 24).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are no longer relevant to the current rejection(s)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727